DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 	(1) “a pair second edge portions disposed sandwiching the first edge portion and extending to respective ones of the four corners” (Claim 12 at lines 12- 14. 
 	(2)  “among the plurality of suction ports, suctions ports disposed farther from the suction device are configured to have a larger size than suction ports disposed closer to the suction device.” (Claim 17 at lines 6-8).  There is no disclosure of the above claim limitation in the original specification. For example: para.0023-0024, 0107 discuss about a plurality of suction ports are provided… providing a plurality of suction ports affords better uniformity so that the airflow for collecting dust is not weaker in some locations. However, these paragraphs do not suggest the size of suction ports and/or locations of the suctions ports in relation to the suction device. Fig.4 shows the suction ports 11, 12 are the same size.”

in between the pair of second edge portion 107b and extending to respective ones of the four corners). 
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	(1) “a blocking component” in claim 10 is interpreted as an object (fig.2, 10 and para.0055).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 12-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 12 recites “a pair second edge portions disposed sandwiching the first edge portion and extending to respective ones of the four corners” at lines 12-14. There is no disclosure of the above claim limitation in the original specification. For example: embodiment fig.9A-B shows the first edge portion 107a is in between the pair of second edge portion 107b and extending to respective ones of the four corners. 
 	Claim 17 recites “among the plurality of suction ports, suctions ports disposed farther from the suction device are configured to have a larger size than suction ports disposed closer to the suction device.”.  There is no disclosure of the above claim limitation in the original specification. For example: para.0023-0024, 0107 discuss about a plurality of suction ports are provided… providing a plurality of suction ports affords 




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2011/0290276) in view of Yoshikawa (US 5,934,783)
 	Regarding claim 1, Cha discloses “a machining room” (10 pointed at the machining room having a ceiling and a suction device 60) “in which a three-dimensional laser cutter can be disposed” (40), the machining room comprising:
 	“a ceiling provided with at least one suction port” (annotated fig.1) connected to “a suction device” (dust collecting device 62); and
at least one member” (the bottom surface of 62 is interpreted as at least one member) disposed in “a first region” (annotated fig.1) “below the ceiling” (annotated fig.1), 
 	“the ceiling and at least one member” (annotated fig.1) “being configured and arranged such that a size of the first region” (annotated fig.1) is greater than or equal to “a size of a second region in which laser cutting is performed by the three-dimensional laser cutter” (annotated fig.1) and “the first region covers the second region in a plan view” (the first region covers the second region in a plan view). 
 	Cha et al. is silent regarding at least one member comprising at least one plate member, a space existing between the at least one plate member and the ceiling.
 	Yoshikawa teaches “at least one plate member” (figs.1 and 3, 12, and col.3 at lines 26-39, i.e., a plurality of decorative laminates 12. Please noted that examiner interpreted that one of the laminates 12 is a plate member) disposed in a first region below “the ceiling” (fig.1, 4 and col.3 at line 8, i.e., a ceiling panel), “a space existing between the at least one plate member and ceiling” (a space existing between the at least one plate member 12 and the ceiling 4). Cha et al. teaches a room with ceiling and suction device. Yoshikawa teaches a room with ceiling and suction device (col.1 at lines 1-12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cha et al. with Yoshikawa, by replacing Cha et al.’s suction device with Yoshikawa’s suction device, to provide lighting unit for illuminate the  room and prevent leakage of light from decorative frame is prevented (col.2 at lines 25-35) as taught by Yoshikawa. One skilled in the art would have been motivated to combined the references because doing so would provide illumination for the room and prevent leakage of light from decorative frame is prevented (col.2 at lines 25-35) as taught by Yoshikawa.
Regarding claim 2, modified Cha et al. discloses “air in the machining room is sucked from the suction port” (Yoshikawa, the ceiling 4 has a suction port in order to accommodate the suction device for sucking the air from the suction port).
 	Regarding claim 3, modified Cha et al. discloses “the suction device is a dust collector” (Yoshikawa, the suction device 3 is a dust collect) “configured to collect dust in the machining room” (the suction device having exhaust that is capable collect the dust or particles in the room).
 	Regarding claim 4, modified Cha et al. discloses “an airflow toward the suction port is produced in the space” (Yoshikawa, fig.1 shows the suction device 3 is above the ceiling that is configured to suck air below the ceiling or the space below the ceiling).
 	Regarding claim 6, modified Cha et al. discloses “the at least one plate member includes a plurality of plate members, the plurality of plate members being disposed in the first region” (Yoshikawa, fig.3 shows a plurality of plate member 12.  Cha et al., annotated fig.1 shows the location of the at least one plate member in the first region).
 	Regarding claim 11, modified Cha et al. discloses “the suction port is disposed on an inside of the plate member as viewed in the plan view” (Yoshikawa, the suction port having the plate member 12 that covers the suction port so that the suction port is disposed on an inside of the plate member as viewed in the plan view).
 	Regarding claim 15, modified Cha et al. discloses “the plate member defines a closed surface overlapping the at least one suction port in the plan view” (Yoshikawa, fig.1 shows the plate member 12 having an interior surface overlapping the at least one suction port. Please noted that the ceiling 4 forms a suction port in order to accommodate the suction device).


 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2011/0290276) in view of Yoshikawa (US 5,934,783) as applied in claims 1-4, 6, 11 and 15 above, and further in view of Joy (US 3,785,271).
 	Regarding claim 7, modified Cha et al. discloses all the features of claim limitations as set forth above except for at least one suction port includes a plurality of suction ports.
 	Joy teaches “at least one suction port includes a plurality of suction ports” (fig1 shows the ceiling having two ports for accommodate the suction device 10 and 16 (col.3 at lines 20-30) and at least one of the ports can be an additional suction port). Cha et al. teaches a room with ceiling and suction device. Joy teaches a room with ceiling and suction devices (fig.1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cha et al. with Joy, by adding Joy’s additional suction port and  duplicate Yoshikawa’s suction device for the additional suction port, to provide additional suction for ventilating air more efficiently since the flow rate can be increased (col.3 at lines 20-30) as taught by Joy.
 	Regarding claim 8, modified Cha et al. discloses “the at least one plate member includes a plurality of plate members” (Yoshikawa, fig.3 shows a plurality of plate member 12).



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2011/0290276) in view of Yoshikawa (US 5,934,783) as applied in claims 1-4, 6, 11 and 15 above, and further in view of Kim (US 2009/0250443).
 	Regarding claim 9, modified Cha et al. discloses “side walls that support the ceiling” (Cha et al., fig.1 shows side walls that support the ceiling); and 
 	Modified Cha et al. is silent regarding a vent hole formed in at least one of the side walls near a floor of the machining room. Cha et al. teaches a room with ceiling and suction device. Joy teaches a room with ceiling and suction devices.
 	Kim teaches “a vent hole formed in at least one of the side walls near a floor of the para.0042, discuss about the gate door 130 for opening or closing a hole at side wall. The side wall has the hole or vent hole in order to let the door close or open the hole. Fig.1 shows the vent hole 130 is near the floor of room). Cha et al. teaches a room with ceiling and suction device. Kim teaches a room with ceiling, suction device and vent hole (fig.1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cha et al. with Kim, by adding Kim’s gate door having a hole to Cha’s side wall, to allow object to be delivered into the room (para.0042) as taught by Kim.  
 	Regarding claim 10, modified Cha et al. discloses “a blocking component  configured to block an emission of scattered laser light from the vent hole to the outside” (Kim, para.0042, discuss about the gate door 130 for opening or closing a hole at side wall. 130 is capable of block Cha’s laser emission light).
 	


    PNG
    media_image1.png
    1509
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1571
    1055
    media_image2.png
    Greyscale

Allowable Subject Matter
 	Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant's arguments filed on 09/27/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103 with respect to the design choice …” on pages 7-8.
 	However, the amendment to claims changed the scope. Applicant is now further define the plate member in relation to the first region (i.e., claim 1 at line 5) and “the ceiling and the at least one plate being configured and arranged such that a size of the first region is greater than or equal to a size of a second region in which laser cutting is …” (i.e., Claim 1, last three lines). These amended underline portions changed the scope of the invention. Thus, examiner has provided different interpretations for a first region and a second region with respect to the amended claim. See annotated fig.1 . 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761